Citation Nr: 1618763	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel






INTRODUCTION

The Veteran had active duty from September 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in March 2015 when it was remanded for additional development.  The matter is again before the Board.

The Board notes that during the pendency of the Veteran's TDIU appeal, he was granted a 100 percent rating for his posttraumatic stress disorder (PTSD), effective September 15, 2015.  It is his only service-connected disability.  Although VA has a duty to maximize a claimant's benefits, the Veteran is in receipt of the maximum benefits available effective September 15, 2015.  Thus, his claim for TDIU is moot effective September 15, 2015, but remains pending for the period prior to that date.  See 38 C.F.R. § 4.16(a) (2015); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).


FINDINGS OF FACT

1.  For the period prior to September 15, 2015, the Veteran had a 70 percent rating for his only service-connected disability, PTSD.
 
2.  For the period beginning September 15, 2015, the Veteran had a 100 percent rating for his service-connected PTSD.
 
3.  For the period prior to September 15, 2015, the competent and credible evidence of record demonstrates that the Veteran's service-connected PTSD at least as likely as not precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to September 15, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

2.  For the period beginning September 15, 2015, the claim for a TDIU is denied as moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided in an August 19, 2009 letter.

The Veteran's service treatment, VA treatment records, Social Security Administration records are on file, as are private evaluation reports and VA examination reports. 

The Board also notes that the actions requested in the March 2015 remand have been undertaken.  The Veteran's SSA records and additional VA treatment records were obtained in May 2015 and July 2015.  Additionally, the Veteran was provided VA PTSD examinations in May 2015 and October 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

TDIU

The Veteran asserts that he is unable to work due to his service-connected PTSD.

VA will grant a TDIU when the schedular rating is less than total and the evidence shows that a Veteran is precluded, by reason of a service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU benefits may be granted when it is established that the service-connected disability or disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

For the period prior to September 15, 2015, the Veteran had a 70 percent rating for his only service-connected disability, PTSD.  The question therefore is whether the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disabilities for this period.  To this effect, the Board notes that the record contains conflicting medical evidence.  

A February 2008 assessment by L. B., L.C.S.W., indicated that the Veteran experienced a significant decrease in tolerance for people, significant increase in anger, difficulty concentrating and focusing, and very poor memory.  The Veteran reported that he had retired from being a mechanic with the United Parcel Service (UPS), not because he wanted to, but because he did not want to lose his retirement by harming someone who did not deserve it.  Upon mental status examination, the Veteran presented as very guarded and suspicious.  He reported explosive anger, memory loss, daily intrusive flashbacks, frequent and intense crying spells, and extreme hypervigilance.  L. B. opined that the Veteran was not currently a homicidal or behavioral risk, but stated that his anxiety, suspiciousness, resentment of authority figures, and mood liability impaired almost all of his daily activities.  She further noted that ability to concentrate and focus on tasks at hand was severely compromised by distractibility and mental confusion, and that it was her opinion that the Veteran would still be working as a mechanic if not for his severe PTSD symptoms.  

Social Security Administration (SSA) records indicate that the Veteran has been deemed disabled for SSA purposes due to his obesity and discogenic and degenerative disorders of the back since May 30, 2006.  An April 2008 psychiatric review diagnosed with affective and anxiety related disorder, and major depressive disorder (MDD), recurrent, mild.  Dr. R. T. opined that the Veteran would have mild restrictions of his activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, persistence, or pace.  The examiner indicated that there was insufficient evidence to indicate whether the Veteran experienced repeated extended episodes of decompensation.  

At his April 2008 SSA psychological evaluation by Dr. S. C., the Veteran reported that he had a history of PTSD and some mild depression.  He stated he was receiving treatment for his PTSD, but did not indicate whether his PTSD limited his ability to work.  He reported that hand, foot, and hip problems limited his ability to work.  Upon mental status examination, the Veteran's concentration capacity, abstract thinking, and judgment appeared within normal limits.  He was diagnosed with recurrent mild MDD and PTSD by history.  The examiner opined that the Veteran's mild depression could cause problems with pace and ability to perform time sensitive task, and his ability to complete a normal workday or workweek without interruptions.  The examiner stated that the Veteran's depression would not impair his ability to maintain regular attendance or perform work activities on a consistent basis that were not time sensitive.  The examiner opined that the Veteran appeared capable of accepting and remembering instructions from a supervisor, did not appear to be significantly impaired in his ability to interact with coworkers or the general public, did not appear significantly impaired in his ability to deal with typical stresses of a competitive work environment, and did not appear to be a safety risk.  The examiner opined that the Veteran appeared functional outside of a highly supportive situation at present time. 

In a June 2008 statement, the Veteran's wife noted that he just came home from work one day and told her he was going to retire with no explanation.

At his April 2009 PTSD examination, the Veteran reported that he graduated from high school and then obtained an associate's degree in advertising art, but had worked as a mechanic until he was able to retire at age 59.  The examiner opined that the Veteran was disabled for medical reasons, including cardiac conditions, foot problems, and obesity.  The examiner noted that the Veteran's PTSD was serious and severe, but he could not see that PTSD in itself would keep the Veteran from gainful employment. 

On his July 2009 VA Form 21-8940, the Veteran indicated that his PTSD prevented his from securing or following a gainful occupation.  He reported that he last worked as a mechanic in March 2006; that he had not left that job because of his disability; and had not looked for employment since he became too disabled to work. 

VA treatment records dated February 2008 through August 2009 note that the Veteran was being treated for depression and PTSD, that his depression was under control, and that he retired from his job as a diesel mechanic and was put on SSA disability primarily because of his heart and a 1998 carpal tunnel surgery.  

On his January 2010 notice of disagreement the Veteran reported that his PTSD was a major cause of his inability to gain or maintain employment.  He stated that he had trouble with short and long term memory that prevented or caused problems with remembering tasks or instructions, and difficulty interacting with other.  He acknowledged that he had a stroke and foot problems, but asserted those conditions were not the sole cause of his inability to gain employment.  

On his July 2010 VA Form 9, the Veteran reported that he worked for UPS for 21 years, during which time he was allowed to work by himself and away from others.  He further noted that he took retirement when it became available because he felt it was time to leave before he possibly lost his pension as a result of conflicts.  With regard to his non-service connected disabilities, the Veteran indicated that his heart and carpal tunnel surgery were not the cause of his retirement and reported he had dealt with those problems for 10-12 years prior to retiring.  Therefore, it was his PTSD that ultimately dictated whether he would leave his job.

An April 2011 VA Form 21-4192 from UPS confirmed that the Veteran had worked as a mechanic for the company until May 2006, when he reached retirement age and retired early.  It was noted that during his employment the Veteran was afforded a concession of being allowed to work alone.   

In an October 2012 statement, the Veteran asserted that his PTSD symptoms prevented him from working with others and that he took the option of early retirement because, due to his PTSD symptoms, he felt it was in his and his employer's best interest.

In a September 2014 evaluation report, the Veteran's therapist, L. B., stated that over the last 12 months the Veteran's anger had become severely overwhelming.  She stated that his PTSD symptomatology severely hindered among other things his occupational functioning and limited almost all of his daily activities.
The May 2015 examination report indicated that the Veteran had worked as a mechanic for 21 years prior to retiring when he reached retirement age.  The examiner noted that the only concession during that time was that the Veteran was allowed to work alone.  The examiner noted the Veteran had not worked since retiring, other than having tried to help his wife with her home business on the computer, which he but found too stressful.  The examiner opined that the Veteran's PTSD resulted in occupational impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; and that his symptoms were controlled by medication.  With regard to the Veteran's employability, the examiner stated that the Veteran stopped working in 2006, primarily due to medical issues but also related to some job stress.  However, his service-connected disability was not the reason he stopped working.  The examiner opined that it was less than likely that the Veteran was unable to secure or maintain substantially gainful employment as a result of PTSD, and that he might be capable of doing some mechanic work if he was interested.

In a letter received September 2015, W. M., stated that he became friends with the Veteran through their PTSD support group and that he had personally observed the Veteran's inability to get along with others, relational problems, and distrust of authority figures.  He stated that the Veteran's symptoms impacted every aspect of the Veteran's life and that the Veteran would not have been able to maintain his job had he not been left alone to work.  He further stated that no one in their right mind would hire the Veteran, and if they did they would be putting themselves and the Veteran in harm's way when things at work became too stressful for the Veteran. 

With regard to employability, the October 2015 examiner noted that the Veteran reported that he was unemployable due to his PTSD symptoms.  The examiner noted that the Veteran evidenced severe symptoms of PTSD and depression, including frequent suicidal thoughts, frequent crying spells, and limited ability to trust or connect with others.  The examiner opined that a review of the Veteran's file provided evidence that the Veteran retired earlier than he might have liked due to his explosive anger and irritability, which prompted him to have thoughts of acting out violently against others.  
After reviewing the evidence of record, the Board finds that it is at least as likely as not that the Veteran's service-connected PTSD rendered him unable to gain or maintain substantially gainful employment for the period prior to September 15, 2015.  While the Board acknowledges the conflicting medical evidence, the Board affords the private evaluations by L. B. and the October 20156 VA examination report significant probative weight.  Although the October 2015 examination report is dated after the effective date for the Veteran's 100 percent rating for his PTSD, it is still highly probative to the extent that the examiner provided a retrospective opinion regarding the Veteran's reasons for retiring.  Moreover, the February 2008 evaluation report by L. B. and the October 2015 VA examination report both concluded that the Veteran would not have retired when he did and would likely still be working as a mechanic with UPS if not for his severe PTSD symptoms, specifically his explosive and anger and thoughts of harming others.  

The Board acknowledges that the April 2008 SSA evaluations and the April 2009 and May 2015 VA examiners found that the Veteran's depression and PTSD, individually, did not render him unemployable.  However, the April 2008 and April 2009 opinions did not have the benefit of reviewing pertinent evidence subsequently associated with the record, including the lay statements from the Veteran and W. M., and information from the Veteran's former employer suggesting that he needed to work alone because of his PTSD symptoms.  With regard to the May 2015 examiner's opinion, the examination report is inconsistent with the evidence of record.  Specifically, the examiner stated that the Veteran had only mild or transient symptoms.  To the contrary, prior VA examiners and the Veteran's therapist had repeatedly indicated that the Veteran's PTSD symptoms were severe.  Additionally, the May 2015 examiner did not acknowledge or otherwise address positive evidence of record, including the Veteran's lay statements regarding retiring at the first opportunity possible because he feared hurting someone or the private evaluation reports by L. B.  As the April 2008, April 2009, and May 2015 examiners did not have the opportunity to consider or address all the positive evidence of record, or otherwise failed to consider or address positive evidence of record, their opinions are afforded less probative value. 

In short, the Board finds that the probative evidence of record is at least in equipoise regarding whether the Veteran's service-connected PTSD prevented him from securing or following a substantially gainful occupation consistent with his educational level and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  Accordingly, resolving all doubt in his favor, the criteria for a TDIU have been met, and entitlement to a TDIU for the period prior to September 15, 2015, is granted.


ORDER

For the period prior to September 15, 2015, entitlement to a TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

For the period prior to September 15, 2015, the claim for a TDIU is denied as moot.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


